     Case: 1:19-cv-06329 Document #: 19 Filed: 12/27/19 Page 1 of 1 PageID #:272

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Karamelion LLC
                                        Plaintiff,
v.                                                        Case No.: 1:19−cv−06329
                                                          Honorable Edmond E. Chang
Elexa Consumer Products, Inc.
                                        Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, December 27, 2019:


        MINUTE entry before the Honorable Edmond E. Chang: On review of
Defendant's motion [17] to dismiss, the motion is denied. Defendant argues that formal
claim construction is not needed before dismissing the case, but that is not accurate, at
least as far as the Court can tell at the pleading stage with its attendant limitations. First,
Defendant argues that the two patents claim a system, and not merely a component of a
system. But Claim 1 of each patent, before the text that Defendant put in bold face, both
start with "An appliance controller *for*" (emphasis added) a system, and does not
necessarily claim a system itself in its entirety. Second, Defendant cites to prosecution
history exhibits, but that is not properly considered in a dismissal motion. The complaint
otherwise alleges, on facts that must be deemed true for now, that the accused products
practice the patent, relying on online product descriptions and specification used to
advertise the products. R. 1 at 9−19, 19−23. The motion is denied. Defendant shall file its
answer to the complaint by 01/13/2020. The status hearing of 01/09/2020 is reset to
02/11/2020 at 9:30 a.m.Emailed notice(eec)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
